Citation Nr: 0822633	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-28 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In April 2008 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.

Concerning the above-mentioned Travel Board hearing, the 
Board here notes that it took testimony regarding the issue 
of entitlement to service connection for shell fragment wound 
residuals (to muscle groups involving the lower trapezius 
right side, latissimus dorsa right side, and gluteus maximus 
right side, with no residual muscle damage).  The Board notes 
that the veteran submitted a timely notice of disagreement in 
January 2006 as to this issue addressed by the RO in May 
2005.  A statement of the case (SOC) was issued in March 
2006.  However, the veteran's September 2006 substantive 
appeal was untimely.  The veteran was informed of this by the 
RO in October 2006; he did not express his disagreement with 
this finding.  As such, this matter is not now before the 
Board for appellate review.  In the event that the veteran 
wishes to reopen this claim, he may do so at any time.  

A motion to advance the case on the docket was granted by the 
undersigned Veterans Law Judge in June 2008, due to the 
veteran's advanced age pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 30 percent disabling; 
traumatic arthritis with fusion of the right sacro-iliac 
joint and adherent scar, non-symptomatic below crest of right 
ilium, rated 20 percent disabling; scars, one 3/4 by 1/2 inch 
left scapular region and one irregular 2 inch by 3/4 inch LV 
midline with recent area of eruption and retained metallic 
bodies in soft tissue, right axillary region and in posterior 
chest wall about the 6th interspace, rated 10 percent 
disabling; right lower extremity radiculitis associated with 
arthritis, traumatic with fusion of right sacro-iliac joint 
and adherent scar, non-symptomatic below crest of right 
ilium, rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; and bilateral hearing loss, rated as 
noncompensable.  The combined evaluation is 60 percent.

2.  The veteran's service-connected disabilities alone do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1151, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The July 2005 correspondence informed the veteran of the need 
to submit all pertinent evidence in his possession.  A March 
2006 letter also provided adequate notice of how effective 
dates are assigned.  The claimant was also provided the 
opportunity to present pertinent evidence; he also provided 
testimony before the undersigned at a hearing.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication. 

Factual Background

The report of a September 2004 VA orthopedic examination 
report shows that the veteran was at that time retired, and 
that he had difficulty walking, cleaning, and driving.  An 
opinion as to his employability was not supplied.  

Review of VA outpatient treatment records on file, dated most 
recently in 2005, shows that the veteran was afforded a VA 
initial PTSD examination in December 2004.  Review of this 
report shows that when the veteran first came back from the 
service [in 1945] he had PTSD symptoms which appeared to have 
caused significant problems in him finding stable work, but 
once did, he was able to maintain the employment.  The 
examiner commented that at the present time the PTSD symptoms 
would not interfere with the veteran's ability to maintain 
employment.  


Private medical records on file, dated in 2005, make no 
mention of the veteran's ability to be employed.  

The report of a November 2005 VA PTSD examination shows that 
the veteran was not employed; it was noted that he had 
retired at the age of 62.  The examiner opined that in the 
event that the veteran was to attempt to reenter the 
workforce his PTSD symptoms would likely increase and 
therefore interfere with his performance.  The examiner added 
that while the veteran's PTSD symptoms would interfere with 
the veteran's ability to be employed, they would not by 
themselves render him fully unemployable.  

The report of a November 2005 VA general medical examination 
shows that the veteran reported getting all of his 
medications from the VA Medical Center (VAMC) in Omaha.  As 
to his service-connected disorders involving his sacro-iliac 
joint, the examiner commented that if the veteran was 
required to perform any type of prolonged standing, walking, 
or physical activities these disorders would have an adverse 
impact on the type of employment the veteran would be able to 
perform.  The examiner added that the veteran's service-
connected scars would not adversely affect employment to any 
degree.  In addition, the examiner observed that the veteran 
had retired at the age of 62, and had been doing some 
volunteer work for the American Red Cross which required 
unloading and loading trucks.  The veteran, in the past year, 
had been advised to discontinue this volunteer work due to, 
essentially, his age and the physical nature of the work.  
Also noted by the examiner was that the veteran's 
occupational activities would be limited by the veteran's 
decreased mobility, problems associated with lifting and 
carrying, difficulty reaching, lack of stamina, decreased 
strength, and lower extremity pain.  

A December 2005 letter supplied by a private treating 
physician of the veteran shows that the physician observed 
that the veteran was 84 years old and suffered from multiple 
medical problems.  The listed medical problems included both 
service-connected and nonservice-connected disorders.  The 
physician opined that because of these "numerous problems 
and his age of 84 years, the patient [veteran] is essentially 
totally disabled.  He cannot do any type of heavy lifting."  


In the course of his April 2008 hearing, as noted above, the 
veteran informed the undersigned that he received medications 
for his service-connected disorders at the VAMC in Omaha, but 
that they did not, in essence, treat him.  He did not 
indicate that any VA outpatient treatment records dated 
subsequent to 2005 would include a medical opinion concerning 
his employability.  He also mentioned that he was seen by a 
private physician in Norfolk.  See pages eight and nine of 
hearing transcript (transcript).  He added that he retired in 
1983 and had, up to about 2006, volunteered after that time.  
See pages nine and 12 of transcript.  The veteran noted that 
he applied for one job after he retired but was not hired; he 
mentioned that he had no idea why he was not hired.  See 
pages 10 and 14 of transcript.  The veteran further testified 
that his private physician had urged him to discontinue his 
volunteer work which included unloading trucks.  See page 11 
of transcript.  He essentially argued that his service-
connected disorders prevented him from working, as he got 
tired easily following doing manual-type activities, and that 
while he tried to walk a half a mile a day, he could not walk 
too far without stopping.  Id.  The veteran further testified 
that he had a high school education, and that he thought he 
could currently perform office work.  See pages 14 and 15 of 
transcript.  

Laws and Regulations

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The veteran is service-connected for PTSD, rated 30 percent 
disabling; traumatic arthritis with fusion of the right 
sacro-iliac joint and adherent scar, non-symptomatic below 
crest of right ilium, rated 20 percent disabling; scars, one 
3/4 by 1/2 inch left scapular region and one irregular 2 inch by 
3/4 inch LV midline with recent area of eruption and retained 
metallic bodies in soft tissue, right axillary region and in 
posterior chest wall about the 6th interspace, rated 10 
percent disabling; right lower extremity radiculitis 
associated with arthritis, traumatic with fusion of right 
sacro-iliac joint and adherent scar, non-symptomatic below 
crest of right ilium, rated 10 percent disabling; tinnitus, 
rated 10 percent disabling; and bilateral hearing loss, rated 
as noncompensable.  


A 60 percent combined disability rating has been in effect 
since October 28, 2004.  See December 2005 RO rating 
decision.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).

While the veteran's representative, as shown as part of an 
October 2006 VA Form 646, argued that an opinion rendered by 
a "C&P" examiner was tainted because the veteran's age was 
used in the formulation of a provided medical opinion, the 
Board finds this argument to be without merit.  First, it is 
not clear to the Board to which medical opinion the 
representative refers.  If the representative was in fact 
referring to the above-mentioned December 2005 private 
medical letter, clearly the physician considered the 
appellant's age in offering his opinion.  The appellant's 
age, however, is irrelevant; advancing age may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19.

Looking at the factors which are to be considered the 
preponderance of the evidence is against finding that the 
functional limitations imposed by the veteran's service-
connected disabilities alone preclude the performance of 
substantially gainful employment.  As noted, a VA psychiatric 
examiner in 2004 opined that the veteran's PTSD symptoms 
would not interfere with the veteran's ability to maintain 
employment.  This same VA examiner, in 2005, after examining 
the veteran, commented that while the veteran's PTSD symptoms 
would interfere with the veteran's ability to be employed, 
they would not by themselves render him fully unemployable.  
The Board does acknowledge that the physician who performed 
the above-discussed November 2005 VA general medical 
examination opined that if the veteran was required to 
perform any type of prolonged standing, walking, or physical 
activities then some of his service-connected disorders would 
have an adverse impact on the type of employment the veteran 
would be able to perform.  This opinion, however, does not go 
so far to suggest that the veteran was incapable of 
performing all types of employment.  Also, a private 
physician in 2005 opined that the veteran was essentially 
totally disabled due to, in addition to the veteran's age, 
both service-connected and non-service-connected disorders.  
The Board also finds it noteworthy that the veteran testified 
before the undersigned in 2008 that while his service-
connected disorders prevented him from working, as, in part, 
he became tired easily following doing manual-type 
activities, he also mentioned that he felt he could perform 
office work.  

Essentially, the Board does not find that any of the above-
discussed opinions rendered by both VA and private physicians 
are sufficient upon which to base a finding that the 
veteran's service-connected disabilities alone preclude the 
performance of substantially gainful employment.  As noted 
above, some medical examiners, like the one who performed the 
VA psychiatric examinations in 2004 and 2005, essentially 
found that the veteran was employable.  Also, while the VA 
examiner in 2005 in the course of the general medical 
examination seemed to opine that the veteran would be unable 
to perform manual-type labor in the course of a job, he did 
not say, one way or the other, that the veteran would be 
precluded from doing sedentary-type work.  In fact, as noted, 
the veteran himself, in 2008 informed the undersigned that he 
could perform office work.  In other words, the preponderance 
of the evidence of record is against finding that the veteran 
is unemployable due to his service-connected disabilities 
alone.  The claim is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


